Citation Nr: 1752581	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for latent tuberculosis (TB).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to February 1979 and from April 2004 to March 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a 
September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In his January 2014 substantive appeal to the Board, the Veteran requested a videoconference hearing before a Member of the Board.  His request was granted, written notification was provided, and a hearing was scheduled for March 18, 2015.  The Veteran subsequently cancelled his hearing and requested a rescheduled hearing.  VA granted his request and rescheduled his hearing for May 20, 2015.  He was provided written notification of the rescheduled hearing in a March 2015 letter.  The Veteran replied to the March 2015 letter and confirmed his intent to attend the May 20, 2015 videoconference hearing.  However, the Veteran did not appear for the hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

Latent TB is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Latent TB was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he has a latent TB as a result of his overseas deployment to Kosovo in 2003.

The Veteran's service treatment records (STRs) show a 17mm positive purified protein derivative (PPD) test revealed a TB infection in March 2003 at Fort Stewart, Georgia.  This test was performed during the demobilization process from a tour of duty in Kosovo.  The STRs show the Veteran was administered chest X-rays on the same date as his positive PPD test, but they revealed normal findings.  STRs further reveal the Veteran redeployed to Kosovo with known active TB, but never developed an active TB infection.

A review of the post-service treatment notes of record shows the Veteran was screened for latent TB in March 2003 by Community Health Nursing TB control at Fort Dix, New Jersey.  Eerie County Department of Health records from 2006 show the Veteran was treated with Isoniazid (INH) daily for 9 months from December 2005 to September 2006 with no TB symptoms reported or observed during that period of time.  A November 2006 letter shows the Veteran's preventative tuberculosis treatment was completed and that it was not necessary for him to return to the clinic; it was also noted that he should not undergo further skin (PPD) tests in the future as they would always be positive, and that he should report for follow-up if he develops any TB symptoms.

An August 2012 VA examination report showed the Veteran had been diagnosed with latent TB during active service in 2003, but had never developed an active TB infection.  It was noted that the Veteran had never been diagnosed with pulmonary or non-pulmonary TB, and that chest x-rays were normal.  The examiner opined that the Veteran's latent tuberculosis was at least as likely as not incurred during a deployment to Kosovo where TB was very common.

The Board finds that the Veteran has a current diagnosis of latent TB.  The Veteran's medical records show a positive PPD test during active service in 2003 and subsequent chemoprophylactic treatment with INH over a 9 month period in 2006 that was administered and recorded by the Eerie County Department of Health.  Further, the August 2012 VA examiner's positive opinion linking the Veteran's currently diagnosed latent TB disability to his active service supports a finding in favor of service connection.

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for latent TB disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for latent TB is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


